Filed 8/31/15 P. v. Sanders CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A143469
v.
J’JUAN JASON SANDERS,                                                (Contra Costa County
                                                                     Super. Ct. No. 5-141416-8)
         Defendant and Appellant.


         Defendant J’juan Jason Sanders appeals from a conviction for attempted arson.
His counsel has raised no issues and asks this court for an independent review of the
record to determine whether there are any issues that would, if resolved favorably to
defendant, result in reversal or modification of the judgment. (People v. Kelly (2006)
40 Cal.4th 106; People v. Wende (1979) 25 Cal.3d 436; see Smith v. Robbins (2000)
528 U.S. 259.) Counsel notified defendant that he may file a supplemental brief with the
court, but defendant did not submit his own brief. Upon independent review of the
record, we conclude no arguable issues are presented for review and affirm the judgment.
                 STATEMENT OF FACTS AND PROCEDURAL HISTORY
Charges
         Defendant was charged with one count of attempted arson (Pen. Code,1 § 451,
subd. (d), 664) in an information filed July 7, 2014. In addition, the information alleged



         1
             All statutory references are to the Penal Code.
one prior strike conviction (§§ 667, subds. (b)–(i), 1170.12), two other prior felony
convictions (§ 1203, subd. (e)(4)), and a prior prison term (§ 667.5, subd. (b)).
        Trial of the sentence enhancement allegations was bifurcated, and a jury trial on
the attempted arson charge began on September 3, 2014.
Facts
        On June 2, 2014, the day prior to the incident, defendant and his sister had an
argument that turned violent and resulted in defendant’s arrest. After he was released
from jail that evening, defendant was told his sister had poured bleach and ammonia in
the gas tank of his motorcycle and car. The next day, he had an angry telephone call with
his mother, during which he told her he was going to burn his sister’s car. He then drove
to his mother’s house and grabbed an empty gas can from the garage, saying he was
going to have “the last laugh.” He returned within 15 minutes and started pouring
gasoline inside and over his sister’s minivan, which was parked in front of the house.
        When police arrived on the scene, defendant was pouring gasoline on the van.
Immediately after they alerted him to their presence, defendant put down the gas can and
moved away from the vehicle. During a subsequent search, police found a cigarette
lighter and a crumpled paper bag in defendant’s pockets, and he was arrested.
        In testifying at trial, defendant did not deny the substance of the events described
above. He explained that he was angry because his sister was not detained after the
argument and police did not take seriously his complaint about her vandalism of his
vehicles. In pouring gasoline in and on the car, defendant said, he intended only to
vandalize it by creating an odor and damaging the paint. He had no intention of actually
starting a fire. He said he had a cigarette lighter because he is a smoker.
Trial Court Rulings
        Defendant’s motion to admit body camera tape taken during his arrest, when he
made exculpatory statements to the police, was denied. The trial court did admit
evidence of a filmed police interview with defendant’s mother, after she made repeated
claims not to remember the day of the incident. The court found the claims to be
“deliberate evasion” and admitted the statements to police as prior inconsistent


                                              2
statements. The trial court also permitted the introduction during defendant’s testimony
of evidence of his convictions for being a felon in possession of firearm in 2011, and
battery on a police officer in 2006.
Verdict, Sentence, and Appeal
       Defendant was found guilty of attempted arson. The trial court found true the
prior strike and prior felony conviction allegations, but it found insufficient evidence to
support the prior prison term allegation. The court later struck the prior strike conviction
under People v. Superior Court (Romero) (1996) 13 Cal.4th 497, found unusual
circumstances, and placed defendant on probation. He was also required to serve a term
of one year in jail, most of which was offset by custody credits. Defendant filed a timely
notice of appeal.




                                              3
                                      DISCUSSION
       Having independently reviewed the entire record, we find no arguable issue that
would result in a disposition more favorable to defendant, and there are no issues
requiring further briefing. The primary issue of dispute at trial was the admissibility of
defendant’s mother’s interview with the police. It is well-established that a witness’s
prior statements to police may be admitted as prior inconsistent statements if the witness
claims a lack of memory in a deliberate attempt to evade testifying. (E.g., People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 415.) The trial court did not abuse its
discretion in concluding the mother’s claimed lack of memory was deliberately evasive.
       We otherwise find nothing amiss in the proceedings. Defendant was ably
represented by counsel during the jury and nonjury phases and at sentencing. His
conviction was supported by the evidence. The jury was correctly instructed. We find no
meritorious sentencing issues requiring reversal of the judgment.
                                      DISPOSITION
The judgment is affirmed.




                                                  _________________________
                                                  Margulies, J.


We concur:


_________________________
Humes, P.J.


_________________________
Dondero, J.




                                             4